Citation Nr: 1721822	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to June 12, 2012, in excess of 20 percent from June 12, 2012, to February 26, 2016, and in excess of 40 percent from February 26, 2016, for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Monte Phillips, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from June 1973 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing is of record.

In January 2016, the Board remanded the Veteran's claims for further development.  In February 2016, the RO granted service connection for bilateral lower extremity radiculopathy.  However, the Veteran has not disagreed with the ratings assigned.  As such, these issues are not before the Board.  The RO also granted an increased rating of 40 percent effective February 26, 2016, for a lumbar spine disability.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39   (1993).

In March 2016, the RO issued a Statement of the Case (SOC) as to the issues of entitlement to an earlier effective date for the grant of service connection for tinnitus and entitlement to service connection for bilateral hearing loss.  The Veteran did not submit a substantive appeal as to these issues. Thus, these issues are not before the Board for adjudication. 

As such, the Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

FINDINGS OF FACT

1.  Prior to June 12, 2012, the Veteran's forward flexion was functionally limited to greater than 30 degrees but not greater than 60 degrees.

2.  From June 12, 2012, to February 26, 2016, Veteran's forward flexion was functionally limited to 30 degrees.

3.  From February 26, 2016, ankylosis of the spine has not been shown; and incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown.


CONCLUSIONS OF LAW

1.  Prior to June 12, 2012, the criteria for a disability rating of 20 percent, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  From June 12, 2012, to February 26, 2016, the criteria for a disability rating of 40 percent, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

3.  From February 26, 2016, the criteria for a disability rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claim.

The Veteran's claims for higher disability evaluations are downstream issues, which were initiated by the notice of disagreement.  The United States Court of Appeals for Veterans Claims ("CAVC" or "the Court") has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104  and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.  Thus, adjudication of his claim at this time is warranted.

Regardless, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in June 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed a service connection claim for a lumbar spine disability on June 22, 2007, which was granted by a May 2010 rating decision and assigned an initial disability rating of 10 percent effective June 22, 2007.  A June 2012 rating decision granted an increased rating of 20 percent effective June 12, 2012.  Finally, a February 2016 rating decision granted an increased rating for 40 percent effective February 26, 2016.  The Veteran asserts he is entitled to higher ratings.
      
Under the current criteria, back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

Turning to the evidence of record, at a June 2008 VA examination, the examiner noted no episodes of IVDS.  At an April 2010 VA examination, the examiner also noted that the Veteran had no episodes of IVDS during the previous 12 months.  At a June 2012 VA examination, the examiner indicated that the Veteran had IVDS of at least 2 weeks but less than 4 weeks.  At a February 2016 VA examination, the examiner indicated that the Veteran had IVDS based on the medical history reported by the Veteran without documentation.  

Ultimately, it is immaterial whether the Veteran has been diagnosed with IVDS, as the record fails to establish prescribed bed rest sufficient to merit a higher rating.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate and the Veteran's thoracolumbar spine disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V. 

The Veteran's treatment records show that he has received treated for his lumbar spine disability with a medical provider and with a chiropractor and is prescribed medications.  However, there is no showing in the treatment records of limitation of motion or other symptomatology sufficient to warrant a higher rating than is being assigned by this decision. 

In June 2008, the Veteran was afforded a VA examination.  He reported chronic back pain and stiffness.  On examination, he demonstrated forward flexion to 35 degrees, extension to 30 degrees, left lateral flexion to 16 degrees, right lateral flexion to 18 degrees, and left and right rotation to 30 degrees.  Repetitive testing resulted in increased lumbar flexion to 35 degrees, 50 degrees, and 54 degrees.

In April 2010, the Veteran was afforded a VA examination.  He continued to report pain and stiffness.  He also reported that during flare-ups he had approximately 75 percent functional impairment.  On examination, he demonstrated forward flexion to 68 degrees with pain, extension to 23 degrees with pain, left and right lateral flexion to 30 degrees, and left and right rotation to 30 degrees.  Repetitive testing did not result in any additional range of motion limitations.

In June 2012, the Veteran was afforded a VA examination.  On examination, he demonstrated forward flexion to 40 degrees with pain at 30 degrees, extension to 15 degrees with pain at 10 degrees, left lateral flexion to 20 degrees with pain at 15 degrees, right lateral flexion to 15 degrees with pain at 10 degrees, left rotation to 20 degrees with pain, and right rotation to 30 degrees with pain at 25 degrees.  Repetitive testing did not result in any additional range of motion limitations.  The examiner indicted that the Veteran repetitive testing resulted in functional loss that included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.

In February 2016, the Veteran was afforded a VA examination.  He reported an inability to sit, stand, or walk for prolonged periods.  On examination, he demonstrated forward flexion to 30 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, left rotation to 25 degrees, and right rotation to 20 degrees.  The examiner indicated there was pain with weight-bearing.  Repetitive testing did not result in any additional range of motion limitations.  The examiner indicated that the Veteran did not have ankylosis.

Based on the above-described evidence, the medical record demonstrates findings consistent with a higher 20 percent evaluation prior to June 12, 2012.  The Veteran's forward flexion was between 35 and 54 degrees, consistent with a 20 percent rating.  In April 2010, while he had increased range of motion findings, he also reported that flare-ups resulted in approximately 75 percent functional impairment.  As such, the Veteran is entitled to a 20 percent rating prior to June 12, 2102.   However, he did not demonstrate findings consistent with a 40 percent rating prior to June 12, 2012.

The medical record also demonstrates findings consistent with a higher 40 percent evaluation from June 12, 2012.  The Veteran's forward flexion was limited to 30 degrees when considered pain.  In addition, repetitive use testing resulted in functional loss that included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  As such, the Veteran is entitled to a 40 percent rating from June 12, 2012.

In reaching this conclusion, the Board has concluded that functional loss due to pain is sufficient from June 2012 to merit the higher 40 percent rating.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.    Here, the VA examiner in 2012 noted that the Veteran needed to take significant medication to regulate his back disability, which the examiner suggested would prevent the Veteran from seeking or maintain substantially gainful employment.  This evidence bolsters the conclusion that the higher 40 percent rating is warranted as of the date of this examination.

In this case, prior to June 12, 2012, while the Veteran reported pain on range of motion, but even considering pain his range of motion was still greatly in excess of 30 degrees at the VA examinations, which would be required for a higher rating.  In addition, while repetitive use testing resulted in additional range of motion limitations, he still demonstrated range of motion in excess of 30 degrees, and in fact, range of motion testing improved his range of motion.

From June 12, 2012, as the Veteran now has been granted a 40 percent rating for his lumbar spine disability for the period on appeal, he is in receipt of the maximum rating allowed based range of motion.  The only ratings available are a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating for ankylosis of the entire spine.  The medical record does not demonstrate findings consistent with a higher 50 percent evaluation at any point, as the medical evidence does not show ankylosis of the Veteran's spine.

As such, to the extent discussed above, the Veteran's claim is granted.

Of note, while VA regulations do provide for the rating of neurologic impairment separately from orthopedic impairment, in this case, the Veteran has already received separate ratings for neurologic impairment of his lower extremities, but has not challenged the ratings assigned for them.  As such, these disabilities will not be discussed here.








	(CONTINUED ON NEXT PAGE)

ORDER

An increased disability rating of 20 percent for the Veteran's back disability from June 22, 2007, through June 12, 2012, is granted, subject to the provision governing the award of monetary benefits.

An increased disability rating of 40 percent for the Veteran's back disability from June 12, 2012, through February 26, 2016, is granted, subject to the provision governing the award of monetary benefits.

A rating in excess of 40 percent for the Veteran's back disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


